Order, so far as appealed from by plaintiffs, unanimously affirmed, with $20 costs and disbursements to defendant-appellant. Order, so far as appealed from by defendant, unanimously modified so as to strike items “ 1 ” to “ 6 ” inclusive; to strike the phrase “ pursuant to * * * conspiracy ” in items “9” and “15”; to strike items “15”, “24”, “28”, “34” to “38” inclusive, and “44”; and to eliminate the discovery and inspection of records without prejudice to renewal on showing of necessity after completion of examination and, as so modified, affirmed. The date for the examination to proceed shall be fixed in the order. Settle order on notice, Present — Peck, P. J., Glennon, Dore, Van Voorhis and Shientag, JJ.